Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a multifunctional folding trolley, comprising four pillars, and a first tray, a second tray and a third tray arranged from top to bottom; the first tray is disposed at the upper end of the four pillars, the second tray is disposed at the middle of the four pillars, and the third tray is disposed at the lower end of the four pillars and provided at the bottom with roller feet; the four pillars, arranged in a cubic shape with side openings, comprise a first pillar group and a second pillar group arranged front and rear in the direction of motion; wherein: with one end of the first tray in the length direction detachably disposed on the second pillar group, the first tray is provided at the other end in the length direction with a folding point associated with the first pillar group, such that it can be folded to attach to the first pillar group; the first pillar group, having a folding point associated with the third tray, can be folded to attach to the third tray; and the second pillar group, having a folding point associated with the third tray, can be folded to attach to the first tray, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with one end of the second tray in the length direction detachably disposed on the first pillar group, the second tray is provided at the other end in the length direction with a folding point associated with the second pillar group, such that it can be folded to attach to the second pillar group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618